In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00221-CV


                      SAAHIR JEHAAD ABDALLAH, APPELLANT

                                             V.

                            JIM HOLMES, ET AL., APPELLEE

                           On Appeal from the 237th District Court
                                   Lubbock County, Texas
               Trial Court No. 2014-511,655, Honorable Leslie Hatch, Presiding

                                       July 14, 2015

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant Saahir Jehaad Abdahllah attempts to appeal a court order striking his

petition and dismissing the lawsuit he filed against appellees. The order was signed on

April 21, 2015. Appellant’s notice of appeal was filed with the district clerk on June 5,

2015. We dismiss this appeal because of appellant’s failure to comply with the Court’s

order requiring a written explanation for his late notice of appeal. TEX. R. APP. P. 42.3(c).

       Appellant’s notice of appeal was due on May 21, 2015. See TEX. R. APP. P. 26.1.

Appellant filed a notice of appeal on June 5, 2015, but did not file a motion requesting
an extension of time to file the notice of appeal.      Under Texas Rule of Appellate

Procedure 26.3, the Court may extend the time to file a notice of appeal if, within 15

days after the deadline expires, the appellant files the notice of appeal along with a

motion requesting an extension that reasonably explains the need for an extension. See

TEX. R. APP. P. 26.3 & 10.5(b). Although a motion for extension is implied when the

appellant tenders a notice of appeal within 15 days after the notice deadline, it is still

necessary for the appellant to reasonably explain the need for an extension. See

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998).

      Because appellant filed a notice of appeal within 15 days after the deadline, a

motion for extension was implied. However, the Court ordered appellant to file a written

response by June 26, 2015 explaining why the notice of appeal was filed late. The

Court also informed appellant that the failure to comply with the Court’s directive would

result in dismissal of the appeal. See TEX. R. APP. P. 42.3. Although appellant has filed

various motions, appellant did not respond to the Court’s directive for an explanation.

      Accordingly, we dismiss the appeal under Texas Rule of Appellate Procedure

42.3(c) because appellant failed to comply with a court order requiring a response within

a specified time. Of course, appellant has 15 days to file a motion for rehearing wherein

he may comply with the Court’s previous directive for an explanation. See TEX. R. APP.

P. 49.1.

                                                              Per Curiam




                                            2